UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4945


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL DOW,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.      Irene C. Berger,
District Judge. (5:03-cr-00058-1)


Submitted:   April 3, 2013                    Decided:   May 1, 2013


Before NIEMEYER, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, David R. Bungard, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant.      R. Booth
Goodwin II, United States Attorney, John L. File, Assistant
United States Attorney, Beckley, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Michael         Dow     appeals          the     district          court’s      order

revoking his supervised release and sentencing him to a twelve-

month term of incarceration and a four-year term of supervised

release.        On appeal, Dow argues that the district court imposed

a plainly unreasonable sentence.                          Finding no reversible error,

we affirm.

               In     examining       a     sentence       imposed         upon   revocation      of

supervised          release,         this      court      “takes       a     more    deferential

appellate posture concerning issues of fact and the exercise of

discretion            than     reasonableness                 review        for     [G]uidelines

sentences.”            United States v. Moulden, 478 F.3d 652, 656 (4th

Cir.       2007)      (internal       quotation         marks    omitted).           A    sentence

imposed upon revocation of supervised release should be affirmed

if     it     is      within    the         statutory         maximum       and     not     plainly

unreasonable.           United States v. Crudup, 461 F.3d 433, 437 (4th

Cir.       2006). *      In    reviewing        a       revocation      sentence,         we   first

consider “whether the sentence is unreasonable,” following the

same       general     principles         we    apply      to    our       review   of    original

sentences.            Id. at 438.            Only if we find that a sentence is

       *
       To the extent Dow asks this court to revisit the standard
of review established in Crudup, we decline to do so.        See
United States v. Bullard, 645 F.3d 237, 246 (4th Cir. 2011)
(stating that one panel of this court cannot overrule precedent
set by another panel).



                                                    2
either     procedurally     or    substantively        unreasonable         will     we

determine whether the sentence is “plainly” so.                   Id. at 439.

            A sentence is procedurally reasonable if the district

court has considered both the applicable 18 U.S.C. § 3553(a)

(2006) factors, see 18 U.S.C. § 3583(e) (2006), and the policy

statements set forth in Chapter Seven of the U.S. Sentencing

Guidelines Manual (“USSG”) (2012).                 Crudup, 461 F.3d at 439.

The   district    court    also   must      provide   an     explanation      of    its

chosen   sentence,    although       this    explanation       “need    not    be   as

detailed or specific” as is required for an original sentence.

United States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010).                         A

sentence    is    substantively      reasonable       if    the    district     court

states a proper basis for concluding that the defendant should

receive the sentence imposed.            Crudup, 461 F.3d at 440.              “[T]he

court ultimately has broad discretion to revoke its previous

sentence and impose a term of imprisonment up to the statutory

maximum.”    Id. at 439 (internal quotation marks omitted).

            Dow    first    argues       that   his        sentence    is     plainly

unreasonable because the district court impermissibly considered

the need to provide just punishment when imposing his sentence.

See 18 U.S.C. § 3553(a)(2)(A).            Because Dow did not challenge in

the    district     court     that       court’s      improper        reliance       on

§ 3553(a)(2)(A), he must satisfy the additional requirements of

plain error review.         United States v. Hargrove, 625 F.3d 170,

                                         3
183-84 (4th Cir. 2010); see United States v. Olano, 507 U.S.

725, 732-34 (1993) (providing plain error standard).                                      Dow has

not met these requirements.

              As Dow correctly notes, 18 U.S.C. § 3583(e) mandates

that a district court consider a majority of the factors listed

in § 3553(a) when imposing a revocation sentence.                                 Omitted from

§ 3583(e), however, are the need for the sentence to reflect the

seriousness of the offense, promote respect for the law, and

provide      just    punishment.              See       id.    §§ 3553(a)(2)(A),         3583(e).

Accordingly,        a    district        court          may     not    impose    a    revocation

sentence based predominantly on such considerations.                                        Crudup,

461 F.3d at 439.                  To do so contravenes the U.S. Sentencing

Commission’s        direction          that    “at       revocation       the     court     should

sanction primarily the defendant’s breach of trust, while taking

into    account,        to    a    limited      degree,          the    seriousness         of   the

underlying violation and the criminal history of the violator.”

USSG ch. 7, pt. A(3)(b).

              Here,      the       district         court’s           explanation      of     Dow’s

sentence      does      not       indicate      a       plainly       improper       reliance    on

§ 3553(a)(2)(A).              Although        the       court    considered       a    prohibited

factor under § 3583(e), our review of the record reveals that,

when    imposing        Dow’s      revocation           sentence,       the     district     court

emphasized Dow’s breach of trust, focusing on the opportunities

Dow    had   squandered           in   the    past       and    his     persistent      drug     use

                                                    4
despite     those      opportunities.           See     18        U.S.C.   § 3553(a)(1)

(allowing court to consider nature and circumstances of offense

and history and characteristics of defendant); United States v.

Bennett, 698 F.3d 194, 201 (4th Cir. 2012), cert. denied, ___ S.

Ct. ___, 2013 WL 359745 (Mar. 4, 2013) (upholding sentence when

prohibited factor “constituted only a minor fragment of court’s

reasoning”      and    when   court’s      “concern      with       [the   defendant’s]

breach of trust . . . far outweighed any other concerns”).                                 In

addition,       the      district      court      considered           several          other

permissible factors under § 3583(e).

            Dow       also    argues    that      his        sentence        is     plainly

unreasonable      because      it   does       nothing       to     address       his    drug

addiction.      We conclude that the record belies his claim.                           Given

the broad discretion to revoke supervised release and impose a

term of imprisonment up to the statutory maximum, Dow’s sentence

is reasonable.         See Crudup, 461 F.3d at 439 (stating that, if

sentence is reasonable, inquiry ends).

            Accordingly, we affirm the district court’s judgment.

We   dispense     with    oral   argument       because       the    facts    and       legal

contentions     are    adequately      presented      in     the     materials          before

this court and argument would not aid the decisional process.



                                                                                   AFFIRMED



                                           5